Citation Nr: 1525588	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Drew Early, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1962 to October 1966.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied all three claims of entitlement to service connection.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  

The Veteran testified via videoconference before the undersigned Veterans Law Judge in November 2014 at the RO in Atlanta.  A transcript of the hearing has been associated with the claims file.  During this hearing, the Veteran expressed his intent to withdraw the claims to service connection for hypertension and emphysema from his current appeal.  


FINDINGS OF FACT

1.  In November 2014, prior to the promulgation of a decision by the Board, the Veteran stated his clear intent to withdraw the claim of entitlement to service connection for hypertension, to include as secondary to PTSD, from his current appeal.  There are no questions of fact or law remaining before the Board in this matter.

2.  In November 2014, prior to the promulgation of a decision by the Board, the Veteran stated his clear intent to withdraw the claim of entitlement to service connection for emphysema from his current appeal.  There are no questions of fact or law remaining before the Board in this matter.

3.  After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise that the Veteran served in Vietnam and that his PTSD is etiologically related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to service connection hypertension, to include as secondary to PTSD, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to service connection for emphysema have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  A substantive appeal may be withdrawn in writing or on the record at a hearing, and may occur at any time before the Board promulgates a decision.  38 C.F.R. § 20.202(b)(1) (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) .

In the present case, the Veteran and his authorized representative withdrew the issues of service connection for hypertension, to include as secondary to PTSD, and service connection for emphysema on the record at his November 2014 hearing before the Board.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they are dismissed.

Service Connection for PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see 38 C.F.R. §§ 4.125(a), 4.130.  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and DSM-V.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); see Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  This final rule applies to a claim of service connection for PTSD that is appealed to the Board on or after July 12, 2010, as is the case in the present appeal.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Initially, and as previously stated, the Board notes that the Veteran has current diagnoses of PTSD pursuant to DSM-IV and DSM-V as shown by numerous VA and private treatment records, including a VA examination in February 2011 and an April 2014 private consultation summary.  Thus, the first element of service connection for PTSD is not in question.  

Throughout the entire appeal period for this matter, the Veteran has consistently and routinely indicated that one of his in-service stressors of PTSD occurred when he was stationed in Vietnam in 1964 and 1965.  Specifically, in numerous statements, including a June 2009 statement in support of claim for service connection for PTSD (VA Form 21-0781), he indicated that he was required to handle, store, and transport human remains in Vietnam.  In particular, he indicated that these memories and resulting nightmares had been present since that time to the present day.  The Veteran and his representative have contended in various lay statements to the Board and to medical professionals that several other stressors occurred during the Veteran's service.  Because the Board determines below that there is credible supporting evidence that the handling, storing, and transporting of human remains actually occurred, the Board does not need to discuss the Veteran's other in-service stressors. 

Two VA memorandums of formal finding on the unavailability of federal records from April 2010 indicate that the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), the Marine Corps, and National Archives and Records Administration (NARA) were unable to locate any documentation placing the Veteran in Vietnam during his military service.  These memorandums document VA's efforts in attempting to discover the Veteran's presence in the Republic of Vietnam during active military service.  Since the Veteran indicated that his in-service stressors occurred in Vietnam, and because it was unable to find evidence that the Veteran was located in Vietnam, the RO denied the Veteran's claim to service connection for PTSD because it did not find credible supporting evidence that the claimed in-service stressor actually occurred.  

Although the Board acknowledges that almost all of the Veteran's service personnel records are unavailable, it finds that the evidence in the record is at least in equipoise in showing that the Veteran served in Vietnam, and that his in-service stressor actually occurred.  Specifically, his DD-214 showed that he had one year, one month, and one day of foreign service.  Furthermore, it showed that his miliary occupation specialty (MOS) was as a subsistence supply man.  Additionally, the Board notes that a certification of military service that was issued by NARA in April 2009 indicated that the Veteran served in the Republic of Vietnam from October 1964 to July 1965.

Furthermore, several service treatment records show that the Veteran was stationed in Vietnam.  Specifically, in December 1965, the Veteran was noted to have returned from Okinawa, Japan within the last year, and that he returned from Vietnam within the last seven months.  A January 1966 service consultation report also indicated that the Veteran reported being stationed in Vietnam.  

Moreover, in a February 1966 narrative summary from the U.S. Naval Hospital in Bethesda, Maryland, the Veteran was diagnosed with an "acute dissociative reaction."  At that time, the Veteran indicated that he had recently finished a seven month tour in Vietnam.  Similarly, he stated that he was having problems since returning from Vietnam in a March 1966 consultation report.  The Board notes that the record includes additional service treatment records documenting treatment for a mental health disorder during February 1966 and March 1966.  

Since that time, the Veteran has routinely reported in numerous VA and private psychological treatment records that he was stationed in Vietnam and that one of his in-service stressors included handling, storing, and transporting human remains at that time.  In one such document, a VA mental health intake note from October 2007, the Veteran reported that he was responsible for taking bodies from trucks and placing them into refrigerators as part of his supply duties.  The Veteran's statements regarding this in-service stressor have remained consistent and credible throughout the present appeal, to include the most recent medical and lay evidence in the record, namely, the April 2014 private consultation summary and the November 2014 hearing before the Board.  

In light of the Veteran's consistent statements throughout the appeal, his contemporaneous statements in service treatment records from 1965 and 1966, his MOS as shown on his DD-214, and the April 2009 certification of military service, the Board determines that the Veteran's statements in regards to handling, transporting, and storing human remains are credible as they are consistent with the circumstances of his service, and the record shows credible evidence that the in-service stressor actually occurred. 

Finally, the Board turns to the last requirement of service connection for PTSD, i.e.,  medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  In this regard, the Board notes that the Veteran's claims file contains only positive medical opinions linking his current PSTD symptoms to his handling, transporting, and storing of dead bodies during service.  The record does not contain any negative medical evidence indicating that his current symptoms are not etiologically related to service.  For example, during VA examinations in February 2011 and August 2013, after reviewing the Veteran's records, taking his history, and conducting psychiatric examinations, the examiners determined that the Veteran had a diagnosis of PTSD and that handing of body bags was only one of the many stressors that support his PTSD diagnosis.  

Furthermore, the August 2013 VA examiner stated that it was at least as likely as not (50 percent or greater probability) that his current PTSD was incurred in or caused by  his claimed in-service injury, event, or illness, namely, his traumatic events in Vietnam.  The Board acknowledges that this VA examiner provided an addendum opinion in December 2013 which stated that she could not answer the question of whether the Veteran's PTSD diagnosis was related to his mental diagnosis in military service without resorting to mere speculation due to numerous conflicting reports.  The examiner provided this addendum opinion after the RO indicated that there was no evidence that the Veteran was located in Vietnam.  As discussed above, the record shows that the Veteran had service in Vietnam, and, thus, the VA examiner's positive nexus opinion from August 2013, which contemplated his service in Vietnam, is highly probative in showing a causal nexus between his current symptoms and the in-service stressor.  

Accordingly, in light of these facts, the Board finds the evidence to be at least in equipoise in showing that the Veteran served in Vietnam and that his PTSD is etiologically related to military service.  Therefore, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim of entitlement to service connection for PTSD.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

The issue of entitlement to service connection for hypertension, to include as secondary to PTSD, is dismissed.

The issue of entitlement to service connection for emphysema is dismissed.

Entitlement to service connection for PTSD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


